          Case 1:20-cv-02797-RA Document 39 Filed 07/31/20 Page 1 of 1

                                                                DLA Piper LLP (US)
                                                                1251 Avenue of the Americas, 27th Floor
                                                                New York, New York 10020-1104
                                                                www.dlapiper.com

                                                                Joseph A. Piesco, Jr.
                                                                joseph.piesco@dlapiper.com
                                                                T 212.335.4500
                                                                F 212.335.4501




                                          July 30, 2020

VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2101
New York, New York 10007

       Re:     Morana v. Park Hotels & Resorts Inc. et al
               Civil Action No. 1:20-cv-02797-RA

Dear Judge Abrams:

         We are counsel to Defendants Park Hotels & Resorts Inc. (f/k/a Hilton Worldwide, Inc.),
Hilton Worldwide Holdings Inc., HLT NY Waldorf LLC, Hilton Domestic Operating Company
Inc., and Waldorf=Astoria Management LLC (together, the “Defendants”). We write with the
consent of Plaintiff’s counsel to respectfully request that Defendants’ current deadline of August
3, 2020 to respond to Plaintiff’s Opposition to Defendants’ Motion to Dismiss the First Amended
Complaint, or in the Alternative, to Compel Arbitration be extended until August 10, 2020. This
is the first request for such an extension.

       We thank the Court for its time and attention to this matter.

                                             Respectfully submitted,

                                             DLA PIPER LLP (US)


                                             /s/ Joseph A. Piesco, Jr.

                                             Joseph A. Piesco, Jr.


cc:    All counsel of record (via ECF)        Application granted.

                                              SO ORDERED.

                                                                 _____________________
                                                                 Hon. Ronnie Abrams
                                                                 7/31/2020
